Fourth Court of Appeals
                                San Antonio, Texas
                                      February 9, 2018

                                    No. 04-17-00733-CV

                       IN THE INTEREST OF A.L., CHILDREN,

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-00153
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
       The appellee’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to February 27, 2018.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court